Citation Nr: 1224001	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic upper respiratory infections/pneumonia, to include as due to exposure to asbestos and/or ionizing radiation.  

2.  Entitlement to service connection for emphysema, to include as due to exposure to asbestos and/or ionizing radiation.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos and/or ionizing radiation. 

4.  Entitlement to service connection for sarcoidosis, to include as due to exposure to asbestos and/or ionizing radiation.  

5.  Entitlement to service connection for granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules, to include as due to exposure to asbestos and/or ionizing radiation. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1981. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  In March 2010, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The appeal was remanded by the Board in December 2010.

The issues of service connection for emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have chronic upper respiratory infections or pneumonia related to upper respiratory infections in service, or claimed exposure to asbestos, radiation, various types of paint, or other substances to which the Veteran may have been exposed during service.  


CONCLUSION OF LAW

Chronic upper respiratory infection and pneumonia were not incurred in service, or as a result of exposure to any substances in service, such as ionizing radiation or asbestos, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in September 2006 and August 2007, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was provided with specific information concerning the evidence needed to substantiate a claim for service connection based on asbestos exposure.  He was also informed of the law concerning exposure to ionizing radiation, including a list of the radiogenic diseases, as well as the type of evidence needed to substantiate a claim based on such exposure.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment and personnel records have been obtained.  VA and identified private treatment records were obtained.  A VA examination was provided in February 2011, and was based upon consideration of the Veteran's prior medical history, including service treatment records, and also contained a rationale for the opinion sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because, as discussed below, the disabilities at issue are not presumptively associated with radiation exposure under 38 C.F.R. § 3.309, or radiogenic diseases under 38 C.F.R. § 3.311, and there is no competent evidence of radiation as a causal factor, it is not necessary to attempt to verify the Veteran's claimed ionizing radiation exposure.  In December 2011, the Veteran said that he was going to obtain an opinion from his private pulmonary doctor, as to what has caused his lung diseases; however, no such opinion was provided.  In this regard, the duty to assist "is not always a one-way street" and "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193.  Pursuant to information elicited at the Travel Board hearing, the case was remanded for additional evidence of the evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The service treatment records show that the Veteran was assigned to the USS Los Alamos AFDB-7 from August 1978 to January 1980.  According to information submitted by the Veteran, this was a floating dry dock located at the time in Holy Loch, Scotland.  In March 1980, he was assigned to the USS Fife.  

On the Veteran's enlistment examination in October 1977, he reported having been hospitalized in Aberdeen Hospital in 1969 for bronchitis, with no recurrence.  Examination of the lungs, including chest X-ray, was normal.  In January 1978, the Veteran complained of sore throat, with chills and fever, for one day.  His tonsils were swollen and red on examination, and the assessment was upper respiratory infection.  The following day, he reported feeling better now that his fever was down.  On examination, lungs were clear, and ear, nose and throat were normal.  The assessment was upper respiratory infection.  

On October 16, 1978, he complained of generalized myalgia, malaise, and sore throat.  On examination, the tonsils were "injected."  The chest was clear.  The assessment was viral upper respiratory infection.  Two days later, he was noted to have tonsillitis.  On October 30, 1978, he complained of sinus congestion, stuffy nose, and myalgia.  The chest was noted to be clear.  The assessment was upper respiratory infection.  

According to a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, the Veteran was followed for radiation exposure.  The Veteran was noted to be a hull technician.  There were three entries, the first covered the period of exposure from April 10-11, 1978, and noted a total of 00.000 rem dose that period; 00.000 rem total lifetime dose; and 10.000 rem permissible lifetime dose.  For the date August 15, 1978, again, a total of 00.000 rem dose that period; 00.000 rem total lifetime dose; and 10.000 rem permissible lifetime dose was reported.  The third line, dated January 24, 1979, for Annual Audit, also reported the same findings; however, a remark at the bottom pertaining to this line noted that "Block #13 should read Ø 15.000 (US) 10.000."  Block #13 was the block for total lifetime accumulated dose.  

In November 1979, the Veteran complained of a 3-day history of nasal congestion without sore throat or cough.  On examination, his chest was clear and fully expandable.  

On December 7, 1979, an examination was performed for the purpose of "occupational exposure to ionizing radiation."  He was a Hull Technician 3.  On the report of medical history completed by the Veteran, he responded "yes" to a question of whether he had now, or had ever had, "ear, nose, or throat trouble."  He reported that he had no radiation work history.  The physician noted, concerning this history, that he had an ear infection in boot camp with no sequelae.  On the report of the examination itself, he was noted to be recovering from an upper respiratory infection, which explained his "out of specs hemogram," noted to be non-disqualifying for radiation physical.  He was found to be qualified for occupational exposure to ionizing radiation.  

In June 1981, the Veteran complained of a sore throat for 2 days.  His throat was moderately reddened without exudate or cough.  The assessment was upper respiratory infection.  

On the report of medical history completed by the Veteran in connection with his separation examination in November 1981, he responded "yes" to a question of whether he had now, or had ever had, "ear, nose, or throat trouble."  He also reported having been hospitalized in 1967 for bronchitis.  The examiner noted that all affirmative answers had been evaluated and found to be of no clinical significance at that time and were not considered disqualifying.  Examination, including chest X-ray, was normal.  

After service, in connection with an evaluation of back pain in June 1990 in a private hospital, the Veteran said his general health had been good.  He had no recent respiratory disturbances, and lungs were clear on examination.  In addition, lungs were clear on a chest X-ray.  A chest X-ray in January 1992 was normal as well.  

Private medical records show that in October 1994, the Veteran was seen with congestion, cough, and nasal discharge of 4 days' duration, diagnosed as upper respiratory infection.  In February 1997, the Veteran reported a sore throat, headache, cough and congestion, without fever or chills, of 2 days' duration; he was diagnosed as having an upper respiratory infection.  In September 1997, cough and sinus congestion for about a week, without fever or chills; the assessment was upper respiratory infection.  

A new patient evaluation in September 1998 at a private facility noted that the Veteran did not have any shortness of breath or productive cough.  Past medical history did not include any respiratory events.  He had a significant smoking history for approximately 20 years.  On examination the chest was normal.  Due to his being a smoker with a cough, chest X-rays were obtained, which were unremarkable.  

In a December 1999 evaluation of his low back, the Veteran did not report any shortness of breath, dyspnea on exertion, cough, or pneumonia.  

In June 2006, the Veteran was hospitalized in a private hospital with a fever, and coughing up dark sputum.  He had been feeling bad for about 2-3 weeks, but when began running a fever and coughing up dark material, he became concerned.  He was found to have pneumonia; a history of pneumonia 6 months earlier was also noted.  On examination, he had coarse rales bilaterally and decreased respiratory rate.  

A VA letter to the Veteran dated in January 2007 noted that he had participated in a VA Ionizing Radiation Registry Program; based on examination, review of medical records, and laboratory study results, he had been diagnosed as having multiple conditions, including, as pertinent to this appeal, emphysema.  

In July 2007, the Veteran was evaluated in a VA infectious disease clinic for a reported history of frequent pulmonary infections and lower extremity cellulitis.  He reported exposure to nuclear materials in the Navy, and was concerned that this may have affected his immune system.  He said he had been hospitalized with pneumonia three times from 2005 to 2006.  The impression was likely COPD with frequent lung infections and lymphedema resulting in cellulitis, rule out underlying immune deficiency or abnormality.  It was discussed that he was at increased risk for pulmonary infections based on his history.  Further studies were ordered.  After that, however, an addendum later that month noted that no further work-up for infectious disease was indicated at the time; it was also noted that he was to be followed in the rheumatology clinic for sarcoid treatment.  

An August 2008 VA pulmonary clinic note, concerning his treatment for sarcoidosis, as well as chronic obstructive pulmonary disease, noted that he had been treated with antibiotics by an outside doctor for an upper respiratory infection about 3 weeks earlier.  

A chest X-ray in February 2009 showed diffuse chronic pulmonary changes consistent with the chronic inhalation of a pulmonary irritant such as but not limited to tobacco smoke.  There was no evidence of acute infiltrate.  Granulomata were present.

On a VA examination in February 2011, the Veteran reported that he had quit smoking in 1999.  He stated that he had had pneumonia many times, most recently in January 2010. He said he had been diagnosed as having chronic obstructive pulmonary disease and sarcoid in 2007. The Veteran reported asbestos exposure on a floating dry dock in Scotland.  He reported exposure to ionizing radiation, stating that they had a spill on board one of the nuclear submarines.  He also said that he was exposed to sandblasting dust, anti-skid paint, and anti-fouler paint.  The examiner stated that lungs were normal on physical examination.  A chest X-ray in December 2010 revealed a nodular density; the lungs were otherwise normal.  A CT scan in January 2011 revealed several subcentimeter left hilar and mediastinal lymph nodes, some of which were calcified, and three parenchymal calcified granulomas.  There was a hazy density most likely representing compressive atelectasis.  Mild scarring was seen at the lung bases.  There was no pleural effusion.  The Veteran was diagnosed as having COPD, sarcoidosis, asymptomatic granulomatous disease, and status post recurrent pneumonia and bronchitis.  

The examiner noted although the Veteran had a history of asbestos exposure in the Navy, he had never been diagnosed as having asbestosis.  Numerous chests CT scans did not document any evidence of interstitial lung disease, pleural plaques, or pleural calcifications.  His current pulmonary function tests did not show restrictive lung disease, which was found in asbestosis.  His emphysema was best diagnosed as COPD, which was as likely as not due to his smoking history.  His chest X-ray revealed evidence of calcified granulomas, but there was no evidence of granulomatous disease in the service treatment records.  The examiner opined that none of the diagnosed conditions had their origin in service, nor were they caused by exposure to asbestos.  He noted that it would require speculation to state it was related to paints or radiation.  

III.  Analysis

The Veteran contends that he has numerous upper respiratory infections which are related to service.  He also contends that he has had pneumonia on numerous occasions.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

The Veteran had several episodes of upper respiratory infections during service, as described above.  There was, however, never any indication of a chronic condition.  At his Travel Board hearing, he stated that he has continued to suffer from recurrent upper respiratory infections since service.  He pointed to several episodes of upper respiratory infections for which he was treated for the period from 1994 to 2009, and stated that records of his prior treatment are no longer available.  

As noted above, however, there are some records dated before that, dated in from 1990-1993, which do not indicate upper respiratory infection.  Moreover, the records dated beginning in 1994 do not show chronic upper respiratory infections.  Rather, they show that he had upper respiratory infections from time to time, with histories of short duration.  

Moreover, in December 2011, the Veteran said that his problems, including upper respiratory infections and pneumonia, started in 2006.  In January 2012, he said that they began in 2006-2007.  Therefore, the Board does not find the evidence of continuity of symptomatology to be credible.  

He also states that he has upper respiratory infections and pneumonia due to exposure to substances in service, including asbestos, ionizing radiation, and certain types of paint, while he was in service.  Concerning ionizing radiation, upper respiratory infections and pneumonia are not diseases presumptively associated with radiation exposure in Veterans who participated in radiation-risk activities.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Additionally, neither is a radiogenic disease, as defined in the law and regulations.  See 38 C.F.R. §§ 3.309(d), 3.311(b)(2)(i)-(xxiv) (2011).  Other claimed diseases may be considered radiogenic if supported by competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).  

The numerous medical and scientific articles contained in the claims file, however, do not contain any scientific or medical evidence in support of his contentions.  Although some mention various symptoms as indicating further evaluation to see if a disease associated with radiation exposure is present, there is no medical or scientific evidence linking chronic upper respiratory infections, or pneumonia, as medical conditions, to exposure to ionizing radiation.  Therefore, it is not necessary to further investigate the question of whether the Veteran was exposed to ionizing radiation in service.  

As to asbestos, VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the guidelines set forth in Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Board notes these provisions were recently rescinded and are now found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, effective December 13, 2005.

It should be noted that the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

Concerning exposure to asbestos, although the Veteran denied having been exposed to asbestos in his initial claim dated in August 2004, he has since submitted evidence suggesting exposure.  This includes a copy of a VA memorandum stating the likelihood that Navy personnel would have been exposed to asbestos, based on the job titles.  For a Hull Technician, exposure was "highly probable."  In addition, he submitted lay statements from fellow servicemen concerning asbestos exposure.  

According to the manual, the latent period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  The manual goes on to say, however, that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Significantly, there is no indication that chronic upper respiratory infections or pneumonia is associated with asbestos exposure.  The articles submitted by the Veteran likewise do not posit such a connection.

The Veteran states that he was a very sick man while on active duty and never told that upper respiratory infection were caused by smoking.  Smoking was allowed onboard ship.  This need not be further addressed, however, because, by law, service connection may not be granted for disability as a result of disease or injury attributable to the use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002).  

There is also no medical or scientific evidence supporting the Veteran's contention that chronic upper respiratory infections and pneumonia are related to other substances, such as paint or mold, to which the Veteran claims he was exposed in service.  On most occasions when he has been treated for upper respiratory infection, a short duration has been reported, and no mention was made of any chronic condition.  In July 2007, the Veteran was evaluated in a VA infectious disease clinic for a reported history of frequent pulmonary infections, but after further studies were obtained, it was determined that no further work-up for infectious disease was indicated at the time, although he was to be followed for sarcoid treatment.  Pneumonia was attributed during one hospitalization to the Veteran's back condition, but has not been linked to any type of airborne exposure during service.  The VA examination in February 2011 did not find a chronic upper respiratory infection or pneumonia to be present.  

Even if upper respiratory infections and pneumonia must be assumed by virtue of the Veteran's having experienced such during the appeal period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), the Board finds that the evidence establishes that any such upper respiratory infections and pneumonia are not related to service, including to claimed exposure to ionizing radiation, asbestos, and other particles/chemicals.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for upper respiratory infections and pneumonia is denied.


REMAND

With respect to the remaining issues, additional development is needed prior to an appellate decision.  In this regard, the VA Manual provision addressing asbestos exposure states that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  The Veteran has a history of asbestos exposure, and a CT scan in May 2006 disclosed 2 small noncalcified nodules and some mild residual parenchymal scarring.  Similarly, a CT scan in January 2011 revealed three parenchymal calcified granulomas.  The Board is not qualified to assess the significance of these findings.  Additionally, part of the rationale of the examiner in February 2011 was that the pulmonary function tests did not show restrictive lung disease, which was found in asbestosis.  In January 2008 pulmonary function tests, however, a moderate restrictive component was noted.    

In addition, the Veteran claims that sarcoidosis is related to service, he has submitted evidence indicating that at one point, it was suspected that Navy personnel had a higher incidence of sarcoidosis, and studies were conducted to attempt to determine whether there was a link.  The evidence does not show that a link was ultimately found, but as noted in a June 1997 report of a study of sarcoidosis among Navy enlisted men from 1965-1993, sarcoidosis may be asymptomatic and remain undetected for long periods.  In a January 9, 2007, report, it was noted that "studies have been inconclusive and have not answered important questions as to whether sarcoidosis is caused by specific occupational and environmental exposures during military service."  Moreover, service connection could be granted if medical evidence established a link to service.  

In view of these factors, the Board finds that an additional examination, which more comprehensively addresses whether the Veteran's lung conditions at issue are related to any events which occurred in service, should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA pulmonary examination to determine whether the Veteran has emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, or nodules, related to service, to include asbestos exposure.  The examiner should clarify the diagnoses as to the above conditions; there is some evidence indicating that some of the conditions may be the same thing, or overlapping.  The examiner should then prepare an opinion addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any of the conditions began during service, or resulted from any events which occurred in service, such as asbestos exposure.  The claims folders must be forwarded to the examiner in conjunction with the examination, and a rationale for all opinions reached must be included in the opinion.

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims for service connection for emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


